Citation Nr: 0909772	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to recognition as a 
helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years for death pension benefit purposes.


REPRESENTATION

Appellant represented by:	David C. Harrison, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1918 to August 
1920.  The appellant is the Veteran's surviving child. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appellant was scheduled for a Board videoconference 
hearing in February 2009, but she did not report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the appellant requested that the RO 
obtain medical records from Dr. Earl Brown in a VA Form 21-
4142, received at the RO during February 2003.  The RO sent a 
request to Dr. Brown during March 2003 requesting such 
records.  No reply was received and the RO made no further 
attempts to obtain the records.  See 38 C.F.R. § 3.159(c)(1).  
Additionally, the appellant was not notified that such 
records were not obtained.  Thus, another attempt to obtain 
such records should be made on remand, and the appellant 
informed if no records are received. 

In addition, after extensive efforts to obtain records from 
the Social Security Administration, that agency noted that 
the requested records had been destroyed.  The RO did not 
advise the appellant that no records from SSA were available.  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from Dr. 
Brown pursuant to the February 2003 VA 
Form 21-4142.  If another authorization 
form is necessary from the appellant, 
request such.  If no records from Dr. 
Brown are obtained, the appellant should 
be notified of such.  

2.  Advise the appellant that after 
extensive efforts to obtain records from 
the Social Security Administration, it has 
been determined by that agency that the 
records were destroyed.

3.  After the above has been completed to 
the extent possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



